                                                     Case 2:18-cv-00169-RFB-BNW Document 83
                                                                                         82 Filed 01/15/21
                                                                                                  01/13/21 Page 1 of 3




                                                 1   LYSSA S. ANDERSON
                                                     Nevada Bar No. 5781
                                                 2   RYAN W. DANIELS
                                                     Nevada Bar No. 13094
                                                 3   KRISTOPHER J. KALKOWSKI
                                                     Nevada Bar No. 14892
                                                 4   KAEMPFER CROWELL
                                                     1980 Festival Plaza Drive, Suite 650
                                                 5   Las Vegas, Nevada 89135
                                                     Telephone: (702) 792-7000
                                                 6   Fax:        (702) 796-7181
                                                     landerson@kcnvlaw.com
                                                 7   rdaniels@kcnvlaw.com
                                                     kkalkowski@kcnvlaw.com
                                                 8
                                                     Attorneys for Defendants Las Vegas Metropolitan
                                                 9   Police Department, Captain Nita Schmidt
                                                     and Officer Hugh Hardy
                                                10
                                                                                            UNITED STATES DISTRICT COURT
                                                11
                                                                                                DISTRICT OF NEVADA
                                                12
                                                     TERRELL DESHON KEMP, SR.,                             CASE NO.:   2:18-cv-00169-RFB-BNW
                                                13
                                                                              Plaintiff,                        STIPULATION TO EXTEND
                                                14   vs.                                                     DISPOSITIVE MOTION DEADLINE
                                                                                                                      (First Request)
                                                15   LAS VEGAS METROPOLITAN POLICE                                     [ECF No. 81]
                                                     DEPARTMENT; JAIL DIRECTOR
                                                16   CAPTAIN SCHMIDT, in her individual and
                                                     official capacities; CORRECTIONAL
                                                17   OFFICER HUGH HARDY, #6000;
                                                     NAPHCARE, INC., a Foreign Corporation;
                                                18   DIRECTOR OF NURSING, ASHLEY
                                                     KOMASCAR, in her individual and official
                                                19   capacities; LARRY WILLIAMSON M.D., in
                                                     his individual and official capacities,
                                                20
                                                                              Defendants.
                                                21

                                                22              Pursuant to LR 6-1 and LR 26-4, Defendants, Las Vegas Metropolitan Police
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23   Department, Captain Nita Schmidt, and Officer Hugh Hardy (“LVMPD Defendants”);
                           Suite 650




                                                24   Defendants, Larry Williamson, M.D., Ashley E. Komacsar, Director of Nursing; and Naphcare,


                                                     2729162_1.doc 6943.166
                                                                                                                                        Page 1 of 3
                                                     Case 2:18-cv-00169-RFB-BNW Document 83
                                                                                         82 Filed 01/15/21
                                                                                                  01/13/21 Page 2 of 3




                                                 1   Inc. (“Naphcare Defendants”); and Plaintiff, Terrell Deshon Kemp, Sr. (“Plaintiff”) by and

                                                 2   through their respective counsel, hereby stipulate, agree, and request that this Court extend the

                                                 3   dispositive motion deadline from the current date of February 1, 2021 as the parties anticipate

                                                 4   additional time is needed to prepare the Motions due to pending deadlines and hearings in other

                                                 5   matters.

                                                 6              A.            Discovery Completed to Date

                                                 7              The parties have exchanged their initial Rule 26 Disclosures and several supplements.

                                                 8   The parties each propounded and responded to written discovery (Interrogatories, Requests for

                                                 9   Admissions and Requests for Production of Documents). Expert Reports were timely disclosed

                                                10   and the deposition of Plaintiff was taken. Discovery closed on December 31, 2020.

                                                11              B.            Discovery Remaining to be Completed

                                                12              No further discovery is needed.

                                                13              C.            Reason for Request for Extension of Dispositive Motion Deadline

                                                14              As stated above, Counsel has numerous other deadlines around the same time that the

                                                15   current dispositive motion deadline is set. As such, the parties are requesting this brief extension

                                                16   at this time.

                                                17              D.            Proposed Extended Deadline for Dispositive Motions

                                                18              Accordingly, the parties respectfully request that this Court enter an order as follows:

                                                19              (1) Dispositive Motions.

                                                20              The parties request the current deadline of February 1, 2021 be extended to February 22,

                                                21   2021.

                                                22              This request for an extension is made in good faith and joined by all the parties in this
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23   case. This request is timely and being requested in advance as the parties anticipate additional
                           Suite 650




                                                24   time will be needed to prepare motions. Trial is not yet set in this matter and dispositive motions


                                                     2729162_1.doc 6943.166
                                                                                                                                                  Page 2 of 3
                                                     Case 2:18-cv-00169-RFB-BNW Document 83
                                                                                         82 Filed 01/15/21
                                                                                                  01/13/21 Page 3 of 3




                                                 1   have not yet been filed. Accordingly, this extension will not delay this case. Moreover, since

                                                 2   this request is a joint request, neither party will be prejudiced. The extension will allow the

                                                 3   parties the necessary time to prepare motions.

                                                 4              DATED this 13th day of January, 2021.

                                                 5   HATFIELD & ASSOCIATES, LTD.                         KAEMPFER CROWELL

                                                 6
                                                     By:      /s/ Trevor J. Hatfield                     By:      /s/ Lyssa S. Anderson
                                                 7         TREVOR J. HATFIELD                                  LYSSA S. ANDERSON
                                                           (Nevada Bar No. 7373)                               (Nevada Bar No. 5781)
                                                 8         703 S. 8th Street                                   RYAN W. DANIELS
                                                           Las Vegas, NV 89101                                 (Nevada Bar No. 13094)
                                                 9         Attorneys for Plaintiff                             1980 Festival Plaza Dr.
                                                                                                               Las Vegas, Nevada 89135
                                                10                                                             Attorneys for Defendants Las
                                                     LEWIS BRISBOIS BISGAARD & SMITH                           Vegas Metropolitan Police
                                                11                                                             Department, Captain Nita
                                                                                                               Schmidt and Officer Hugh Hardy
                                                12   By:      /s/ Katherine J. Gordon
                                                           S. BRENT VOGEL
                                                13         (Nevada Bar No. 6858)
                                                           KATHERINE J. GORDON
                                                14         (Nevada Bar No. 5813)
                                                           6385 S. Rainbow Boulevard, Suite 600
                                                15         Las Vegas, Nevada 89118
                                                           Attorneys for Defendants
                                                16         Larry Williamson, M.D.; Ashley,
                                                           Director of Nursing and NaphCare, Inc.
                                                17

                                                18              IT IS SO ORDERED:

                                                19
                                                                                           UNITED STATES MAGISTRATE JUDGE
                                                20                                         CASE NO.: 2:18-cv-00169-RFB-BNW

                                                21

                                                22
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23
                           Suite 650




                                                24


                                                     2729162_1.doc 6943.166
                                                                                                                                          Page 3 of 3
